DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/845,062, filed 21 June 2022, which is a continuation of U.S. Patent Application No. 17/007,694, now U.S. Patent No. 11,393,055, filed 31 August 2020, which claims priority to Provisional Application No. 62/897,467, filed 9 September 2019.
Claims 2–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a characteristic of a group of visitors to a property, determining, using the characteristic of the group of visitors, a setting of a property attribute determined to be likely preferred by the group of visitors, and adjusting at least one device at the property to align the property attribute with the setting determined to likely be preferred by the group of visitors.  This process is no more than setting an environment such as a retail or service environment based on demographic profiles of actual or expected visitors, which can be classified as a fundamental economic practice, a commercial or legal interaction, managing personal behavior or relationships or interactions between people, or a mental process.  See M.P.E.P. §§ 2106.04(a)(2)(II)–(III).  For example, a bowling alley in which the management directs staff to turn the lights on and play Oldies music during the day to attract retirees, but use UV glowlights and Hip-Hop music during the evening to attract teens, anticipates at least claim 12.  This judicial exception is not integrated into a practical application because the generic “adjustment” of a generic “device” at the property is not considered significant post-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 12, unlike claims 1 and 20, does not use “sensor” data to determine a visitor’s reaction, which is considered eligible.  Further action on the merits is held in abeyance.

Double Patenting
The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–11 and 20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 10, 12, 14, 15, and 17 of U.S. Patent No. 11,393,055. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the current application encompass the narrower claims of the ‘055 patent completely.  A detailed comparison of the claim limitations is as follows:
17/845,062
US 11,393,055
2.  A method, comprising:
  classifying a visitor to a property into a particular category of visitors,
  adjusting at least one device at the property to align a property attribute with a setting determined to likely be preferred by the particular category of visitors;
  receiving, from a sensor at the property, sensor data indicating a reaction of the visitor to the property; and
  storing, in a database of preferences of multiple categories of visitors, data indicating (i) the setting of the property attribute and (ii) the reaction of the visitor to the property.
3.  The method of claim 2, comprising:


  determining, using image data depicting the visitor to a property, a characteristic of the visitor; and
  classifying the visitor into a particular category of visitors using the characteristic of the visitor.
1. . . . operations comprising: . . .
  classifying, based on the first image data, the visitor into a particular category of visitors; . . .
  adjusting at least one device at the property to align the property attribute with the setting preferred by the particular category of visitors;

  receiving, form a sensor at the property, second image data indicating a reaction of the visitor to the property; and
  storing, in the database of preferences of multiple categories of visitors, data indicating (i) the setting of the property attribute and (ii) the reaction of the visitor to the property.
10.  The monitoring system of claim 1, wherein classifying the visitor into the particular category of visitors comprises:
  determining, based on the first image data, a characteristic of the visitor . . . ; and

  classifying the visitor into the particular category of visitors based on the characteristic of the visitor, . . . 
4.  The method of claim 3, wherein the characteristic of the visitor includes one or more of an age, gender, apparel, accessory, family status, or mode of transportation of the visitor.
10. . . . the characteristic of the visitor including one or more of age, gender, apparel, accessory, or mode of transportation of the visitor.
5.  The method of claim 3, comprising:
  accessing schedule data indicating an appointment for a scheduled visit to the property, wherein the appointment is associated with a particular time range and a profile of a particular user;


  receiving, within the particular time range and from a camera, the image data depicting the visitor;
  determining, based at least in part in part [sic] on receiving the image data within the particular time range, that the visitor is the particular user; and

  classifying the visitor into the particular category of visitors using the profile of the particular user.
1. . . . receiving data indicating that a visitor is scheduled to arrive at a property at a particular time; . . .
3.  . . . based on the data indicating that the visitor is scheduled to arrive at the property at the particular time, retrieving, at or before the particular time, and from a database of visitor profiles, a stored profile for the visitor.
1.  receiving, at the particular time and from a camera, first image data;

4. . . . determining, based on the first image data and at the stored profile, that a person arriving at the property or near the particular time is the visitor that is scheduled to arrive at the property at the particular time.
6. . . . adding, to the stored profile for the visitor, the particular category of visitors into which the visitor is classified.
6.  The method of claim 2, comprising retrieving, from a database of preferences of multiple categories of visitors, the setting of the property attribute determined to likely be preferred by the particular category of visitors.
1. . . . retrieving, from a database of preferences of multiple categories of visitors, a setting of a property attribute preferred by the particular category of visitors;
Claim 7
Claim 7
Claim 8
Claim 12
Claim 9
Claim 14
Claim 10
Claim 15
11.  The method of claim 2, wherein the sensor data indicating the reaction of the visitor to the property comprises image data depicting the visitor to the property.
1. . . . receiving, from a sensor at the property, second image data indicating a reaction of the visitor to the property.
Claim 20
Claim 17


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2–7 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,197,867 B1 (“Scalisi”) in view of U.S. Patent Application Publication No. 2019/0311451 A1 (“Laycock”)1 and in view of U.S. Patent Application Publication No. 2015/0310523 A1 (“Silvernail”).
This prior art rejection of claims is based on the Final Rejection in the prosecution history of the ‘055 patent.  The examiner has no comment on the “COMMENTS ON EXAMINER’S REASONS FOR ALLOWANCE” in the prosecution history of the ‘055 patent, except a general statement that Applicant should in no wise consider the examiner to agree with or acquiesce to the reasoning of the statements therein.  37 C.F.R. § 1.104(e), M.P.E.P. 1302.14(V).
Scalisi, directed to a smart doorbell that uses a social network to identify visitors, teaches with respect to claim 2, a method, comprising:
classifying a visitor to a property into a particular category of visitors (28:5–25, classifying visitor as recognized or a stranger).
The claimed invention differs from Scalisi first in that the claimed invention specifies retrieving a setting of a property attribute preferred by a category of visitors from a database, and adjusting a device at the property with this preferred setting.  Scalisi does not teach adjusting a property device based on a determined category of visitors, but on unique characteristics of the particular visitor as entered by the property owner.  However, Laycock, directed to a security system using video analytics, teaches with respect to claim 1:
adjusting at least one device at the property to align a property attribute with a setting determined to be likely be preferred by the particular category of visitors (¶¶ 0020, 0022, use video analytics to determine people of interest including identification as VIP or child; ¶¶ 0022, 36, prepare staff to accommodate needs of person of interest; obvious to automate ¶¶ 0032–36 process of directing staff for “customer service opportunities”, M.P.E.P. § 2144.04(III)).
The claimed invention differs further from Scalisi in that the claimed invention is directed to receiving and processing data indicating a visitor’s reaction to this property.  Scalisi and Laycock do not disclose this limitation.  However, Silvernail, directed to a video-based property listing system, teaches with respect to claim 1:
receiving, from a sensor at the property, sensor data indicating a reaction of the visitor to the property (¶ 0094, in-person meeting request); and
storing, in a database of preferences of multiple categories of visitors, data indicating (i) the setting of the property attribute and (ii) the reaction of the visitor to the property (¶ 0027, media matrix of leads).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the Silvernail lead matrix into the Scalisi or Laycock visitor database for the additional utility of a real estate showing application.  Silvernail ¶ 0077.

Regarding claim 3, Scalisi in view of Laycock and Silvernail teaches the method of claim 2, comprising:
determining, using image data depicting the visitor to a property, a characteristic of the visitor (Laycock ¶ 0022, age); and
classifying the visitor into the particular category of visitors based on the characteristic of the visitor (id., classifying visitor as child).

Regarding claim 4, Scalisi in view of Laycock and Silvernail teaches the method of claim 3, wherein the characteristic of the visitor includes one or more of an age (Laycock ¶ 0022, classifying visitor as child).

Regarding claim 5, Scalisi in view of Laycock and Silvernail teaches the method of claim 3, comprising:
accessing schedule data indicating an appointment for a scheduled visit to the property, wherein the appointment is associated with a particular time range and a profile of a particular user (Scalisi 19:20–65, calendar that includes appointment, used to classify visitor as schedule or unscheduled);
receiving, within the particular time range and from a camera, the image data depicting the visitor (17:56–59, take image of visitor);
determining, based at least in part in part [sic] on receiving the image data within the particular time range, that the visitor is the particular user (19:49–64, using social network images and doorbell facial recognition to determine if the visitor has an appointment at or near the present time; Laycock ¶¶ 0020, 0022, identifying VIP from facial recognition); and
classifying the visitor into the particular category of visitors (id., visitor categories including VIP and child) using the profile of the particular user (Scalisi 26:65–27:4, visitor profile).

Regarding claim 6, Scalisi in view of Laycock and Silvernail teaches the method of claim 2, comprising retrieving, from a database of preferences of multiple categories of visitors, the setting of the property attribute determined to likely be preferred by the particular category of visitors (Laycock ¶¶ 0020, 0022, use video analytics to determine people of interest including identification as VIP or child; ¶¶ 0022, 36, prepare staff to accommodate needs of person of interest).

Regarding claim 7, Scalisi in view of Laycock and Silvernail teaches the method of claim 2, comprising:
generating a profile i) of the visitor (Scalisi 26:65–27:4, visitor profile) ii) that identifies the particular category of visitors into which the visitor is classified (Laycock ¶¶ 0020, 0022; visitor categories including VIP and child); and
storing the profile of the visitor in a database of visitor profiles (Scalisi 17:32–37, database of visitors identified from facial recognition).

Claims 8–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Scalisi, Laycock, and Silvernail as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2015/0341603 A1 (“Kasmir”).
Claims 8–10 are directed to specific types of property attributes.  Laycock does not list specific preferred settings for VIP guests for staff to accommodate or serve.  However, Kasmir, directed to a doorbell system that detects and regulates temperature, teaches the monitoring system of claim 2, which adjusts the at least one device at the property to align the property attribute with the setting preferred by the particular category of visitors includes adjusting the claim 8 sound (¶ 0090, greeting), the claim 9 temperature (¶ 0801, various climate control devices), and the claim 10 brightness (¶ 0258, brightness of light).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to automate the Laycock system to accommodate guests’ comfort preferences, as taught by Kasmir, in order to integrate a smart house, such as a rental property, to a visitor’s preferences upon recognizing a visit by that specific person.  M.P.E.P. § 2143(I)(F), Leapfrog Enterprises v. Fisher-Price, Inc., 485 F.3d 1157, 1161–62 (Fed. Cir. 2007) (updating prior art devices to use modern electronics considered obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Laycock was published on 10 October 2019, after the earlies effective filing data of 9 September 2019 of the present application, Laycock is a United States patent publication filed 5 April 2018, before 9 September 2019, and does not share inventorship or assignment with the present application, and so qualifies as prior art under 35 U.S.C. § 102(a)(2).  Applicant did not challenge the finding that Laycock qualifies as prior art when given an opportunity to do so during prosecution of the ‘055 patent.